•
                              •
           Case 4:19-cv-00066-A Document 12 Filed 02/11/19



                              IN THE UNITED STATES DISTRICT COURT
                                                                            •
                                                                            Page 1 of 4 PageID 98
                                                                                           Original Copy


                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION


      MICHELLE COCHRAN,
                                                             CIVIL ACTION NO: 4: l 9-cv-00066-A
                             Plaintiff

      v.
                                                                r- ·-·   --c:·.;·;--: ~::; ·-·- ·.· ·-: ·· ··- -·-·· · ···

      U.S. SECURITIES AND EXCHANGE                              I   .l'· C)RTdr-iZ>~ '~"            ; ,; I   j   [X \   s
      COMMISSION, JAY CLAYTON, in his
      official capacity as Chairman of the U.S.
      Securities and Exchange Commission, and
      MATTHEW G. WHITAKER, in his official
      capacity as Acting United States Attorney
                                                                         ~YER.i<., U.S. DISTRICT~
      General,
                                                                                        Deputy
                            Defendants.



                            MOTION FOR PRELIMINARY INJUNCTION

             Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff Michelle Cochran

    hereby moves for a preliminary injunction enjoining Defendants from continuing a reinstituted

    administrative proceeding under the Order Instituting Administrative and Cease-and-Desist

    Proceedings (OIP) issued by Defendant U.S. Securities and Exchange Commission on April 26,

    2016.

            As set forth more fully in the Brief in Support of Plaintiff's Motion for Preliminary

    Injunction, a preliminary injunction is appropriate for all of the following non-exclusive reasons:

            1.     There is a substantial likelihood that Ms. Cochran will succeed on the merits of

    her claim that SEC ALJs hold their offices in violation of Article II of the Constitution and that

    her current enforcement proceeding is therefore unconstitutional and void ab initio;
-
                          •
      Case 4:19-cv-00066-A Document 12 Filed 02/11/19



       2.
                                                                    •Page 2 of 4 PageID 99



               Ms. Cochran will suffer irreparable harm ifthe requested preliminary injunction is

not issued and she is subjected to an unconstitutional administrative proceeding.

       3.      The harm that Ms. Cochran would suffer as a result of the denial of the injunction

outweighs the harm, if any, Defendants would suffer if the injunction were granted.

       4.      A preliminary injunction will serve the public interest.

       WHERFORE, Plaintiff prays this Court issue all process necessary and appropriate to:

       A.      Enjoin Defendants from the continuing administrative enforcement proceedings

against Plaintiff under the April 26, 2016 OIP;

       B.      Grant such further and other relief as this Court deems just and proper.

Dated: February 8, 2019

Respectfully


By:
                          n
                              ~
       Steven M. Simpson, DC Bar No. 462553*
       Margaret A. Little, CT Bar No. 303494*
       New Civil Liberties Alliance
       1225 19th St. NW, Suite 450
       Washington, DC 20036
       Telephone: 202-869-5210
       Fax: 202-869-5238
       Email: steve.simpson@ncla.legal
       Email: peggy.little@ncla.legal
       *Admitted pro hac vice
       Karen Cook (TX Bar No. 12696860)
       Karen Cook, PLLC
       1717 McKinney Avenue
       Suite 700
       Dallas, TX 75202
       Telephone: 214-593-6429
       Fax: 214-593-6410
       Email: karen@karencooklaw.com

Attorneys for PlaintiffMichelle Cochran



                                                  2
.
                             •
          Case 4:19-cv-00066-A Document 12 Filed 02/11/19



                                 CERTIFICATE OF CONFERENCE
                                                                       •
                                                                      Page 3 of 4 PageID 100




           Pursuant to Local Rule 7.1, I certify that on February 8, 2019, I had a telephonic
    conference with counsel for the Defendants in this action. Present in addition to myself were
    Chetan Patil and Cesar Lopez-Morales of the United States Justice Department.

            Mr. Patil informed me that the Defendants oppose Plaintiffs motion for preliminary
    injunction because the Defendants disagree with the legal basis for Plaintiffs claims and
    arguments.




    By:


            Steven M. Simpson, C Bar No. 462553*
            Margaret A. Little, CT Bar No. 303494*
            New Civil Liberties Alliance
            1225 19th St. NW, Suite 450
            Washington, DC 20036
            Telephone: 202-869-5210
            Fax: 202-869-5238
            Email: steve.simpson@ncla.legal
            Email: peggy.little@ncla.legal
            *Admitted pro hac vice




                                                    3
                         •
    Case 4:19-cv-00066-A Document 12 Filed 02/11/19


                                CERTIFICATE OF SERVICE
                                                                   •
                                                                   Page 4 of 4 PageID 101




       I certify that on this 9th day of February, 2019, I served copies of documents listed below
on counsel for all Defendants in this action pursuant to Federal Rule of Civil Procedure
5(b)(2)(C) delivering copies to the U.S. Postal service to be sent by mail to:

Chetan A. Patil
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs
Branch
1100 L Street, NW
Room 12518
Washington, DC 20005

Counsel for Defendants


Documents served:

       Plaintiffs Motion for Preliminary Injunction including LR 7 .1 certificate of conference
       Plaintiffs Brief in Support of Motion for Preliminary Injunction
       Plaintiffs Appendix in Support of Motion for Preliminary Injunction




Admitted pro hac vice




                                                 4
